Citation Nr: 1648096	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from November 4, 2011 to April 28, 2013.



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to June 1967, with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In February 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In April 2015, the Board denied the above-captioned claim, and adjudicated other matters.  The Veteran appealed the Board's decision on the above-captioned claim to the United States Court of Appeals for Veterans Claims (Court); the other matters adjudicated by the Board were not appealed. 

In June 2015, the Veteran died.  For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  In November 2015, the Court granted substitution to the appellant, the Veteran's widow. 

In February 2016, the Court vacated the April 2015 Board decision on the claim for a TDIU for the period from November 4, 2011 to April 28, 2013, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In May 2016, the Court issued a Memorandum Decision dismissing the appeal due to the death of the appellant-widow in January 2016.  The Court had not received a request for any party to be substituted for the appellant-widow.
FINDING OF FACT

In May 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the United States Court of Appeals for Veterans Claims that the appellant, the substitute claimant for the Veteran, died in January 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


